Citation Nr: 1632986	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-11 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

Entitlement to a rating in excess of 10 percent for the residuals of a fractured left first metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from January 1995 to May 1998.

This case comes before the Board on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board of Veterans' Appeals (Board) in January 2013, when it was remanded so that the Veteran could be scheduled for a hearing before a member of the Board.  

That hearing was held before the undersigned in March 2013 and a transcript of the hearing is of record.


REMAND

During the March 2013 hearing, the Veteran contended that the manifestations of the residuals of the fractured left first metacarpal had worsened and were manifested by pain, tingling, numbness, and atrophy of disuse.  He also stated that the disability impaired his work with computers.  

The evidence of record shows that during VA treatment of record through May 2013, the Veteran complained of left wrist pain.  VA last examined the Veteran's left wrist in November 2009.

Accordingly, the case is REMANDED for the following action:  

1.  Ask the Veteran for the names and addresses of all health care providers (VA and non-VA) who have treated him or the health care facilities where he has been treated since May 2013 for residuals of a fracture of the left first metacarpal, and the dates of that treatment.  After securing any necessary releases, request any outstanding records directly from each health care provider or medical facility identified by the Veteran.  

2.  Then, schedule the Veteran for an examination to determine the severity of the service-connected residuals of a fractured left first metacarpal.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be performed, and any indicated consultations should be scheduled.  The examiner should provide range of motion findings for the left hand, fingers, and wrist.  The examiner should report any limitation of motion of the left wrist, hand, and fingers and whether or not ankylosis is present.  The examiner should state whether there is any additional functional loss of the left wrist, fingers, or hand due to pain on use, weakened movement, fatigability, incoordination, or on flare up.  The examiner should also note the effects of the service-connected residuals of a left wrist fracture on the Veteran's ordinary activity, including employment. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

